                                      Case 2:19-cv-02152-JAD-NJK Document 19
                                                                          16 Filed 07/01/20
                                                                                   06/30/20 Page 1 of 2



                        1       WENDY M. KRINCEK, ESQ., Bar No. 6417
                                DIANA G. DICKINSON, ESQ., Bar No. 13477
                        2       LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                        3       Suite 300
                                Las Vegas, NV 89169-5937
                        4       Telephone:   702.862.8800
                                Fax No.:     702.862.8811
                        5       Email:       wkrincek@littler.com
                                             ddickinson@littler.com
                        6
                                Attorneys for Defendant
                        7       SUTHERLAND GLOBAL SERVICES, INC.

                        8
                                                                 UNITED STATES DISTRICT COURT
                        9
                                                                      DISTRICT OF NEVADA
                     10

                     11
                                EVANGELINE G. CANDAZA,                            Case No. 2:19-cv-02152-JAD-NJK
                     12
                                                    Plaintiff,
                     13
                                vs.                                                STIPULATION TO CONTINUE THE
                     14                                                            EARLY NEUTRAL EVALUATION
                                SITHERLAND GLOBAL SERVICES,                        SESSION
                     15         INC., a New York Corporation,

                     16
                                                    Defendant.
                     17

                     18
                                         Plaintiff EVANGELINE G. CANDAZA (“Plaintiff”) and Defendant SUTHERLAND
                     19
                                GLOBAL SERVICES, INC. (“Defendant”), by and through their respective counsel of record, hereby
                     20
                                stipulate and agree to continue the date for the Early Neutral Evaluation (“ENE”) Session presently
                     21
                                scheduled for June 28, 2020, at 9:00 a.m., before United States Magistrate Judge Brenda Weksler
                     22
                                (ECF No. 15.), due to the unavailability of Defendant’s client representative.
                     23
                                         The parties are available and propose the following alternative date:
                     24
                                            •   August 6, 2020
                     25
                                         The parties further request that the pre-ENE telephonic conference be continued to August 5,
                     26
                                2020, at 3:00 p.m. Counsel must call 877-810-9415, access code 2365998, five minutes before the
                     27
                                telephonic conference.
                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                     Case 2:19-cv-02152-JAD-NJK Document 19
                                                                         16 Filed 07/01/20
                                                                                  06/30/20 Page 2 of 2



                        1                 The parties further request that the confidential written evaluation statement be due to

                        2        Magistrate Judge Weksler’s chambers one week prior to the new date of the ENE Session by 4:00

                        3        p.m., which falls on July 30, 2020.

                        4                 This extension is sought in good faith and not for the purpose of delay.

                        5        Dated: June 30, 2020                              Dated: June 30, 2020
                        6       Respectfully submitted,                            Respectfully submitted,
                        7

                        8       /s/ Robert P. Spretnak            /s/ Diana G. Dickinson
                                ROBERT P. SPRETNAK, ESQ.          WENDY M. KRINCEK, ESQ.
                        9       LAW OFFICES OF ROBERT P. SPRETNAK DIANA G. DICKINSON, ESQ.
                                                                  LITTLER MENDELSON, P.C.
                     10
                                Attorney for Plaintiff                             Attorneys for Defendant
                     11         EVANGELINE G. CANDAZA                              SUTHERLAND GLOBAL SERVICES, INC.
                     12

                     13                                                         ORDER
                     14
                                                                                        IT IS SO ORDERED.
                     15
                                                                                                     July 1
                                                                                        Dated: _____________________, 2020.
                     16

                     17

                     18                                                                 _______________________________________
                     19                                                                 UNITED STATES MAGISTRATE JUDGE
                                 4834-5993-9777.1 061963.1037
                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
                                                                                   2.
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
